Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the papers filed 27 DEC 2021.
Priority
No claim for priority is made. Accordingly, the effective filing date of 17 August 2018 establishes the priority date of the instant application. 
Applicant’s Response to Election/Restriction and Amendments
Applicant’s election without traverse of Group I and species 1) a) a virus that is an influenza A virus and a single additional engineering modification or functional property, recited in claim 11 that  “reduces anti-apoptotic activity of viral infection”, in response filed 27 DEC 2021, is acknowledged. 
Claim Status
Claims 1-69 are pending. Claims 30, 37, and 63 are amended. Claims 9-10, 12-21, 23-27, 30-34 and 39-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and/or species, there being no allowable generic or linking claim. Claims 1-8, 11, 22, 28-29, and 35-38 are under examination.
Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56.
The listing of references in the specification (filed 2 JUN 2021) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Objections to the Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement and Content of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION. See 37 CFR 1.72(a) and MPEP § 606.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS. See 37 CFR 1.78 and MPEP § 211
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT. 
See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019Legal FrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION. See MPEP § 608.01(c). 
The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification 
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.” 
(h) BRIEF SUMMARY OF THE INVENTION.
See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S). See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74
(j) DETAILED DESCRIPTION OF THE INVENTION. See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS (commencing on a separate sheet). See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet). See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.) See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: 
The disclosure is not properly arranged and/or is missing several sections including sections b)-g). 
The disclosure includes several discordantly numbered sections and/or paragraphs, for example, numbered paragraphs 4. on p. 27 and 5. on p. 28 are not preceded by paragraphs 1, 2, or 3. Paragraphs [0018]-[0034] on pp. 37-41 are not preceded of followed by any other numbered paragraphs. 
The “SUMMARY OF THE INVENTION” provided in paragraphs [0021]-[0023] and beginning on p. 39 describes an unrelated invention to the invention presented in the Title and Description and presented in the claims. 
Appropriate correction is required.

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE 
AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) below provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the base claim upon which claim 11 depends, discloses an engineered vector and recites limitations of four or five structural components and four or five corresponding functional properties as follows: 
a message for inducing death in a hyperproliferative cell
a recognition component directing said vector to a cell whose temperature is greater than the temperature of surrounding tissue; 
a recognition component directing said vector to a cell whose [H+] is greater than the [H+] of surrounding tissue; 
a ligand for binding said hyperproliferative cell; and 
a chemical messenger that facilitates apoptosis in said hyperproliferative cell.
Claim 11 discloses the vector of claim 1 comprising an engineered influenza virus wherein said engineered influenza virus is engineered to reduce anti-apoptotic activity of viral infection in said at least one hyperproliferative cell. The claim is considered indefinite because the scope of the claim to achieve the functional property of reducing “anti-apoptotic activity of viral infection in said at least one hyperproliferative cell” cannot be determined. 
Either this is an inherent property of (that naturally flow from) an influenza virus, or it is not. To the extent that it is not an inherent property (that naturally flow), then the claim merely recites a functional property without the corresponding structure necessary to confer the functional property. Claim 11 is considered indefinite for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 
The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

If there is no disclosure of structure, material, or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). And as such, components iii) and iv) are not indefinite.
However, because no structure disclosed in the claim actually performs the claimed functions the claim lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112(b), or 112 second paragraph. See MPEP §2181(II)(A).
To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. 
A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)
In the instant case, the functional limitations of reducing “anti-apoptotic activity of viral infection in said at least one hyperproliferative cell” merely states functional characteristics 
The lack of specific structure(s) associated with a generic term that is itself based in a functional outcome recited in the claim indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any structure to achieve those results) is unclear. One of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim. 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b), or 112 second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-8, 11, 22, 28-29, and 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
Claim 1 is directed to a broad genus, discloses an engineered vector, and recites limitations of four or five structural components and four or five corresponding functional properties as follows: 
a message for inducing death in a hyperproliferative cell
a recognition component directing said vector to a cell whose temperature is greater than the temperature of surrounding tissue; 
a recognition component directing said vector to a cell whose [H+] is greater than the [H+] of surrounding tissue; 
a ligand for binding said hyperproliferative cell; and 
a chemical messenger that facilitates apoptosis in said hyperproliferative cell.
In regard to the BRI of claim 1, the specification discloses “vectors” that are nanoparticles, including exosomes and ectosomes (p. 29 ¶3 – p. 30 ¶4), or naturally selected or engineered/recombinant viruses (pp. 30-31 joining; p. 32 ¶1, 3; p. 33 ¶2-4; p. 34 ¶2-3; p. 35 ¶2-3; p. 36 ¶1-2).

However, in the election response filed on 27 DEC 2021, Applicant elected a virus as a chemical messenger (component v of claim 1) which is itself a “vector.” Thus, in regard to the BRI of claim 1, in view of the dependent claims (5-8, 11, and 28-29) that invoke the elected species of a virus/an influenza A virus (IAV), the vector is understood as a viral vector comprising a message that is understood as a nucleic acid or polypeptide (component i) in addition to components ii-iv.
According to the BRI, Claim 1 discloses a vector comprising of ii) a large genus of molecules comprising a heat sensitive domain iii) a large genus of molecules comprising a pH sensitive domain iv) a large genus of ligands capable of binding a hyperproliferative cell and v) a large genus of chemical messengers capable of facilitating apoptosis (and/or a message for inducing cell death). 
 In regard to component ii), the prior art teaches artificial nanosomes for heat-seeking selectivity for drug release and/or drug delivery for directing killing of hyperproliferative cells (see, for example, Rodríguez-Cabello JC, et al. Advanced Drug Delivery Reviews. 2016 Feb 1;97:85-100; McDaniel JR, et al. Nano Letters. 2014 May 14;14(5):2890-5; Raucher D, et al. Expert Opin Drug Deliv. 2008 Mar;5(3):353-69.; and Al-Ahmady Z, et al. International Journal of Pharmaceutics. 2016 Nov 30;514(1):133-41). However, none of the prior art surveyed teaches engineered nanoparticles capable of discriminating one cell over another cell based on different cell temperatures. The instant specification discloses no structural component sufficient to overcome the deficiency of the prior art teachings in regard to targeting a cell with an increased 
In regard to component iii), prior art discloses nanoparticles that have been engineered for directing drug delivery to the slightly acidic extracellular pH environment of solid tumors (Lee ES, et al. Journal of Controlled Release. 2008 Dec 18;132(3):164-70 and Huh KM, et al. Macromolecular Research. 2012 Mar;20(3):224-33). Lee and Huh teaches pH-sensitive polymeric micelles, nanogels, and pop-up cell penetrating peptides developed to target tumor microenvironments of increased [H+]. Thus, prior art clearly teaches increased acidity of tumor microenvironments (see also, for example, GILES, cited in the instant disclosure on p. 24 ¶3-4). However, neither Lee nor Huh nor GILES teaches any structure that is capable of discriminating between cells with different [H+] concentrations. The instant specification does not provide any structural component sufficient to overcome the deficiency of the prior art teachings in regard to targeting a cell with an increased [H+] as compared to not targeting a cell with a lower [H+]. Thus, component iii) lacks sufficient written description.
Furthermore, in regard to targeting increased [H+] concentrations and discriminating hyperproliferative cells from non-cancerous cells, the prior art also teaches that the hyperproliferative cancerous cell is more alkaline than the microtumor environment and the surrounding non-cancerous cells (see, for example, GILES [0014]; and Harguindey, et al. Critical Reviews™ in Oncogenesis. 1995;6(1)).  Harguindey teaches that as the alkalinity of a cancerous cell increases, the phenotype of the cell changes (see, for example, section IV A and C and section VI). Such changes affect gene transcription within the cell and, thus, could affect the membrane presentation of potential biomarkers or receptors on the surface of a cancerous cell. Such changes could be conceived as potential targets for engineered vectors comprising specific cognates capable of binding such biomarkers, but these cognates would be targeting cells with a higher alkalinity (and thus a lower [H+]) than the surrounding cells and microenvironment. Therefore, such constructs would not be commensurate in scope with the claimed invention.
In regard to components iv) and v), prior art clearly demonstrates engineered vectors, both nanoparticles and viruses, that have been engineered with ligands that recognize and bind to tumor-specific antigens on tumor cell membranes (see, for example, Zhong Y, at al. . In regard to claim 11, Efferson, et al. clearly provides an example of an engineered virus/IAV (an NS1 mutation variant) that exhibits reduce anti-apoptotic activity of viral infection (Abstract). Efferson, therefore provides a single embodiment of the broad genus of “chemical messengers” recited in claim 1 and of an engineered influenza virus recited in claim 11.
In regard to elected species embodiments wherein the chemical messenger of claim 1 is a virus/an IAV (claims 5-8, 11, and 28-29), and in further regard to components ii) and iii) of claim 1, the prior art teaches viruses that were known to display pH-dependent entry into target cells, such as influenza viruses. The prior art also teaches that viruses were also known to selectively or naturally display temperature sensitivity (ts) to replication. For example, influenza A virus (IAV) demonstrates pH-dependent infectivity (see, for example, Carr CM, et al. PNAS. 1997 Dec 23;94(26);  p. 14306 ¶3; Fig. 1), and many engineered, selected, and/or naturally occurring IAV variants/strains were also known to demonstrate temperature sensitivity, “ts” (see, for example, Brown EG. Biomedicine & Pharmacotherapy. 2000 May 1;54(4):196-209; p. 198 “Mutants”). 
IAV pH-dependent entry is due to conformational changes in the HA surface molecule that occurs in the acidic environment of endosomes following attachment of the virus at the cell surface and subsequent endocytosis (Carr, et al. p. 14306 ¶3; Fig. 1). The temperature-dependent sensitivity may be associated with any of the IAV gene segments (Brown; p. 198 “Mutants” ¶2-3). In regard to ts-variants, higher temperatures (of 39.5°C) are considered non-permissive temperatures because higher temperatures negatively impact replication (Brown; p. 198 “Mutants” ¶1). So, although viral structural elements were known and taught in the prior art that can be said to affect pH-sensitivity and temperature-sensitivity, none of the prior art surveyed indicates that these mechanisms were able to facilitate vector discrimination in vivo of one type of cell over another cell based on a cell’s increased [H+] concentration or based on 
Furthermore, although the specification discloses that recombinant vaccinia viruses (VV) can be “engineered for selective, e.g., heat sensitive lipid envelope, pH sensitive envelope, selective lipid content etc.” (p. 36 ¶4). And asserts, “By selecting the threshold energy for fusion through propagating cell selection and/or engineering, vaccinia can be engineered for wider or narrower selectivity” (p. 36 ¶4), no teaching is provided of a specified structure that confers an engineered VV to discriminate one cell over another based on the target cell’s increased [H+] concentration or increased temperature. 
Thus, there is insufficient written description in view of the prior art and in view of the instant disclosure for support of components ii) and iii) of claim 1 in regard to viral vectors, viruses, and IAVs.
Applicant is reminded that a duty of candor exists for the patent application process that requires disclosure of prior art that reads upon claimed inventions. 
Thus, without a correlation between structure and function in regard to components ii) and iii), the claim(s) do/es little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene [message] does, rather than what it is”).
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of the two features disclosed as “recognition” components “directing said vector to a cell whose temperature is greater than the temperature of surrounding tissue” and “directing said vector to a cell whose [H+] is greater than the [H+] of surrounding tissue”, of claim 1, at the time the application was filed. 

MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).
Claims 2-8, 11, 22, 28-29, and 35-38 are rejected under 35 U.S.C. 112(a) because they are dependent claims that do not overcome by further limitations the deficiencies of the rejected claims from which they depend.
Conclusion
	Claims 1-8, 11, 22, 28-29, and 35-38 are rejected. No claims allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached on 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633           

                                           /KEVIN K HILL/                                           Primary Examiner, Art Unit 1633